Citation Nr: 1034014	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-06 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The service member was on active duty from June 1976 to May 1980, 
and from June 1983 to February 1986.  The appellant is the 
service member's private attorney.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a letter decision by the Department of Veterans 
Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  This 
appeal is the result of a contested claim.  The appellant's claim 
is for attorney's fees from past due benefits based on his 
representation of the service member.  


FINDING OF FACT

The appellant entered into a fee agreement with the service 
member in November 2004 for a percentage of benefits paid to the 
service member; there was no decision by the Board relative to 
any claim before VA that was the subject of the fee agreement.


CONCLUSION OF LAW

The appellant is not entitled to attorney fees from any award to 
the service member by the RO.  38 U.S.C.A. § 5904(c)(1) (West 
2002 & Supp. 2004); 38 C.F.R. § 20.609(c) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection was granted for major depression with 
psychotic features via a rating action that was issued by the RO 
in May 1996.  A noncompensable disability rating was assigned.  
Shortly thereafter, the service member requested that she be 
assigned a compensable disability rating.  In September 1996, 
after reviewing the evidence contained in the claims folder, the 
RO denied her request.  The service member was notified of that 
action, and she subsequently appealed claiming that her 
disability was more disabling and should be assigned a 
compensable disability rating.   A Statement of the Case was 
issued in January 1998 and following that, the appellant timely 
submitted a Appeal To Board Of Veterans' Appeals (VA Form 9).  

Following the service member's submission of the VA Form 9, she 
underwent a VA medical examination, the results thereof were 
forwarded to the RO for review.  The RO then issued a rating 
action in May 1999 that found that the evidence supported a 
disability rating of 30 percent, but no higher.  The effective 
date was subsequently determined to be May 10, 1995.  Because 
this was not the highest disability rating that could be 
assigned, the appeal was forwarded to the Board for review.  

In November 1999, the Board issued a remand - the purpose of 
which was to obtain additional medical information concerning the 
service member's psychiatric disorder.  A copy of the remand was 
sent to the Alabama Department of Veterans Affairs - the service 
member's then-accredited representative.  The requested/needed 
information was obtained and included in the claims folder, and 
the service member's claim was once again certified to the Board 
for review.  

The Board then reviewed the claims folder and issued a decision 
on February 13, 2001.  The Board found that the evidence did not 
support an evaluation in excess of 30 percent.  Thus, the service 
member's claim was denied.  It is noted that the Alabama 
Department of Veterans Affairs was again listed as the service 
member's representative.  

In response to the Board's decision, the service member submitted 
a request for reconsideration of that action.  The service member 
also claimed clear and unmistakable error in a Board decision.  
This occurred in June 2001.  The Board responded with a letter to 
the service member stating that it had received her letter, and 
that it would be processing her claims accordingly.  The Board's 
letter was issued in August 2001 and copy of that letter was sent 
to the Alabama Department of Veterans Affairs.

The Board then issued a letter decision in August 2004 that 
denied the service member's request for reconsideration of the 
Board's February 2001 decision.  A copy of that decision was sent 
to the Alabama Department of Veterans Affairs.  Shortly 
thereafter, the Board issued a decision on the merits of the 
service member's claim with regards to clear and unmistakable 
error in the February 2001 Board decision.  The Board denied the 
service member's claim and concluded that clear and unmistakable 
error had not been committed by the Board in its February 2001 
decision.  

On November 10, 2004, the Board received a facsimile from the 
service member's private attorney - the appellant.  In that 
letter, the appellant provided a notice of appearance, an 
unopposed motion for the stay of the proceedings, and an 
attorney-client fee contract.  Also received at that time was a 
new Appointment of Attorney or Agent as Claimant's Representative 
(VA Form 22a).  

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a single judge Order on March 16, 
2005.  In that Order, the Court concluded that the service member 
had filed an untimely notice of appeal from the February 13, 
2001, decision by the Board.  The Court further indicated that 
the service member's motion for reconsideration was not timely 
filed.  

The appellant's attorney contacted the RO in late January, early 
February 2008 and inquired as to the status of the appellant's 
claim for an increased disability rating for her psychiatric 
disorder that was purportedly filed in April of 2001.  The 
attorney also indicated that a claim had been submitted by the 
appellant in November 2004.  A letter was sent to the attorney 
asking for additional information concerning both of these 
claims.  In response to the RO's letter, the attorney informed 
the RO that the appellant had been admitted to the Tuskegee VA 
Medical Center (VAMC) on April 11, 2001, for her service-
connected psychiatric disorder.  The attorney stated that "this 
medical treatment constituted an informal application for an 
increased evaluation of her service-connected major depression. . 
. . Your office had constructive notice of this medical report 
and claim on April 11, 2001."  The attorney did not state that 
this was an ongoing claim that had not been decided nor did he 
state that the treatment record should be considered as evidence 
of a downstream issue.  Instead, he classified and insinuated 
that the record was a new action that was separate and distinct 
from any previous action previously before the VA.  

In May 2008, the RO granted an increased rating for the service 
member's psychiatric disorder.  The effective date was determined 
to be April 11, 2001.  It should be noted that the RO originally 
believed that the appellant had filed a claim for an increased 
disability rating in November 2004 but it was discovered that the 
service member had requested such an increased shortly after the 
Board had denied her claim for an increased evaluation in 
February 2001.  

Following the RO's grant of a 100 percent disability rating for 
the service member's psychiatric disorder, the RO made a 
determination as to whether the appellant was entitlement to 
payment of attorney fees.  Upon reviewing the claim, the RO 
determined that the appellant was not entitled to attorney fees 
for past due benefits obtained on behalf of the service member 
because there was no final Board decision on the issue involved.  
The appellant was notified, and he has appealed to the Board for 
review.  

In the letter that the appellant submitted in lieu of a VA Form 
9, he has asserted there was a Board decision in which the 
appellant assisted the service member.  He has argued that the 
May 2008 RO's action stemmed from the February 2001 Board 
decision that denied entitlement to an increased evaluation and 
the Board's denial of reconsideration of the February 2001 
action.  He further argues that the May 2008 RO's action was 
based, in part, on the Board's August 2004 "final decision" 
that found that reconsideration of the 2001 Board decision was 
not necessary.  He maintains that since he was retained within 
one year of the Board's August 2004 decision, he should be 
compensated for any action that occurred with respect to the 
underlying issue - that of the granting of an increased 
evaluation.  

The Court has held that VA's duties to notify and assist do not 
apply to cases where, as here, the applicant is not seeking 
benefits under Chapter 51 of Title 38 of the United States Code, 
but is instead seeking a decision regarding how benefits will be 
distributed under another Chapter.  See Sims v. Nicholson, 19 
Vet. App. 453, 456 (2006).  Moreover, the Veterans Claims 
Assistance Act of 2000 (VCAA) does not affect matters on appeal 
when the issue is limited to statutory interpretation.  See Mason 
v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) (holding 
that VCAA notice was not required where evidence could not 
establish entitlement to the benefit claimed).

For claims in which a notice of disagreement was filed prior to 
June 20, 2007, pertinent laws and regulations governing the award 
of attorney fees provide that if the following conditions are 
met, attorney fees may be available:  (1) a final decision was 
promulgated by the Board with respect to the issue, or issues, 
involved; and (2) the attorney was retained not later than one 
year following the date on which the decision of the Board with 
respect to the issue, or issues, involved was promulgated.  38 
U.S.C.A. § 5904(c)(1) (2002 & Supp. 2004); 38 C.F.R. § 20.609(c) 
(2004).  Cf. Stanley v. Principi, 283 F.3d 1350, 1358 
(Fed.Cir.2002) (noting that attorney fees could be collected for 
services rendered in conjunction with proceedings to reopen a 
previously disallowed claim); also In re Mason, 13 Vet. App. 79, 
83-86 (1999).

Notably, under 38 C.F.R. § 20.609(h)(3)(i), when the benefit 
granted on appeal, or as the result of the reopened claim, is 
service connection for a disability, the "past-due" benefits 
will be based on the initial disability rating assigned by the 
agency of original jurisdiction following the award of service 
connection.  The sum will equal the payments accruing from the 
effective date of the award to the date of the initial disability 
rating decision.  If an increased disability rating is 
subsequently granted as the result of an appeal of the disability 
evaluation initially assigned by the agency of original 
jurisdiction, and if the attorney-at-law represents the claimant 
or appellant at that phase of the claim, the attorney-at-law will 
be paid a supplemental payment based upon the increase granted on 
appeal, to the extent that the increased amount of disability is 
found to have existed between the initial effective date of the 
award following the grant of service connection and the date of 
the rating action implementing the appellate decision granting 
the increase.

The regulations were recently changed, and now permit attorneys 
and agents to charge fees for representation after an agency of 
original jurisdiction (AOJ) has issued a decision on a claim or 
claims, and an notice of disagreement has been filed with respect 
to that decision on or after June 20, 2007.  38 C.F.R. § 14.636 
(2009).  The new regulation also provides, however, that, in 
cases in which a notice of disagreement was filed on or before 
June 19, 2007, attorneys and agents may charge fees only for 
services provided after both a final decision is promulgated by 
the Board with respect to the issue or issues, and the agent or 
attorney was retained not later than one year following the date 
that the decision by the Board was promulgated.  Thus, the new 
regulations permitting payment for attorney fees prior to 
promulgation of a Board decision are not applicable to an appeal 
when the notice of disagreement initiating that appeal was filed 
on or before June 19, 2007.

In Carpenter v. Nicholson, 452 F.3d 1379 (Fed.Cir.2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), in interpreting what constitutes a "first ... final 
decision in the case," determined that "a Veteran's claim based 
on a specified disability does not become a different 'case' at 
each stage of the often lengthy and complex proceedings, 
including remands as well as reopening as in [Stanley v. 
Principi, 283 F.3d 1350 (Fed.Cir.2002)]."  Although the Federal 
Circuit acknowledged that "a case 'encompasses' all potential 
claims raised by the evidence, applying all relevant laws and 
regulations, regardless of whether the claim is specifically 
labeled[,]" the Federal Circuit maintained that "the claim for 
benefits includes the issues emanating from the disability or 
injury that led to the claim."  Thus, claims brought by a 
claimant that are not reasonably raised by the original claim, 
nor result from the disability or injury that led to the claim, 
must be regarded as separate claims.  Grantham v. Brown, 114 F.3d 
1156 (Fed.Cir.1997); Barrera v. Gober, 122 F.3d 1030 
(Fed.Cir.1997).

"[P]ast due benefits" means a nonrecurring payment resulting 
from a benefit or benefits, granted on appeal or awarded on the 
basis of a claim reopened after a denial by the Board or the lump 
sum payment which represents the total amount of recurring cash 
payments which accrued between the effective date of the award, 
as determine by the applicable laws and regulations, and the date 
of the grant of the benefits by the agency of original 
jurisdiction, the Board, or an appellate court.  38 C.F.R. § 
20.609(h)(3).  A "final decision" is one which was appealable 
under Chapter 72 of title 38, United States Code, or which would 
have been so appealable if such provision had been in effect at 
the time of the decision.  38 C.F.R. § 20.1401(a).

In In the Matter of the Fee Agreement of Smith, 4 Vet. App. 487, 
490 (1993), the Court held that, pursuant to 38 U.S.C.A. § 
5904(c)(1), a fee agreement may be entered into between a 
claimant and an attorney for services provided only after the 
Board makes a final decision on the issue involved in a case.  In 
In the Matter of the Fee Agreement of Stanley, 10 Vet. App. 104, 
107 (1997), the Court also held that the issue extant in the 
final Board decision in a case must be the same issue for which 
the attorney is seeking payment.

The appellant's argument of entitlement to eligibility for 
payment of attorney fees from past-due benefits arising from the 
award of an increased rating after the Board's final decision of 
February 2001 and August 2004 has no legal merit.  The Board has 
carefully considered whether cases of Stanley v. Principi, 283 
F.3d 1350 (Fed.Cir. 2002), and Carpenter v. Nicholson, 452 F. 3d 
1379, 1384 (Fed. Cir. 2006), supports his claim of attorney fee 
eligibility.  However, the facts of this claim are 
distinguishable from the case law.  

In Stanley, the appellant had filed an application to reopen a 
prior final decision involving service connection that was denied 
by the RO, and appealed to the Board.  The appellant had been 
represented by counsel before the Board proceedings, and obtained 
a decision by the Board reopening his claim and remanding the 
matter for further evidentiary development.  The Stanley Court 
found, based upon review of legislative history, that the concept 
of "finality" for purposes of 38 C.F.R. § 20.609(c) had to be 
viewed in the context of whether the proceedings involved an 
original or attempted reopening of a claim.

In an original proceeding claim, the definition of "final" 
required that a Board decision be appealable to the Court.  
However, in a reopening proceeding, the Stanley Court held only 
that a Board decision only become final as to a particular 
"issue" such as a reopening of the claim, although the issue 
would not technically be appealable to the Court.  It was noted 
that the reopening proceeding was a separate case, and that there 
had been a "final decision" in the reopening case.  Notably, 
the issue of service connection on the merits had been remanded 
to the RO, and not finally decided.

The Stanley Court summarized its holding as follows:

We conclude that the statute was designed 
to allow attorneys' fees, after the initial 
claims proceeding, in connection with 
proceedings to reopen a claim on the 
grounds of new and material evidence, 38 
U.S.C.A. § 5108, or clear and unmistakable 
error, 38 U.S.C.A. § 5109A.  We also hold 
that under 38 U.S.C.A. § 5904(c), there has 
been another final decision in connection 
with proceedings to reopen a claim after 
there has been a final Board of Veterans' 
Appeals ("Board" or "BVA") decision on a 
particular issue in the course of the 
reopening proceeding.

In Carpenter v. Nicholson, 452 F.3d 1379 (Fed.Cir.2006), the 
Federal Circuit, in interpreting what constitutes a "first  . . 
. final decision in the case," determined that "a Veteran's 
claim based on a specified disability does not become a different 
'case' at each stage of the often lengthy and complex 
proceedings, including remands as well as reopening as in 
[Stanley v. Principi, 283 F.3d 1350 (Fed.Cir.2002)]."  Id.  
Although the Federal Circuit acknowledged that "a case 
'encompasses' all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of whether 
the claim is specifically labeled[,]" the Federal Circuit 
maintained that "the claim for benefits includes the issues 
emanating from the disability or injury that led to the claim."  
Thus, claims brought by a service member that are not reasonably 
raised by the original claim, nor result from the disability or 
injury that led to the claim, must be regarded as separate 
claims.  Grantham v. Brown, 114 F.3d 1156 (Fed.Cir.1997); Barrera 
v. Gober, 122 F.3d 1030 (Fed.Cir.1997).

Here the service member's claim for an increased disability 
rating was a totally new claim.  It was not a downstream issue 
arising or emanating from the RO's initial grant of service 
connection.  It was not an issue arising from the RO's initial 
assignment of a disability rating or an effective date.  While it 
is true that the Board issued a decision on the merits of the 
service member's claim for an increased disability rating and 
that this occurred in February 2001, the service member's and 
appellant's attempts to revisit the outcome of the Board's 
decision were soundly rebuffed.  That is, the Board denied the 
service member's claim involving reconsideration of the issue, 
the Board denied the service member's claim involving clear and 
unmistakable error with respect to the Board decision, and the 
Court denied the service member's and appellant's appeal of the 
Board's reconsideration claim.  Thus, the Board's decision of 
February 2001 became final and the service member's April 2001 
request for an increased evaluation was a totally new and 
separate claim for benefits.  See In the Matter of the Fee 
Agreement of Stanley, 10 Vet. App. 104, 107 (1997) (noting that a 
case or claim does not include "any and all" potential claims 
that the service member might bring); also see Flash v. Brown, 8 
Vet. App. 332, 340 (1995) and Routen v. West, 142 F.3d 1434, 
1437-38 (Fed. Cir. 1998) (applying finality and res judicata to 
VA decisions).

In this instance, the claim for an increased rating was, again, 
not a downstream issue.  This constituted a full determination on 
the benefits sought on appeal, and there was no further Board 
jurisdiction to address the new claim for an increase rating.  
See Grantham v. Brown, 114 F.3d 1156 (1997).  Quite simply, no 
"past due benefits" were created as the benefits were not 
awarded on the basis of a claim downstream or emanating from a 
final decision by the Board.  38 C.F.R. § 20.609(h)(3).




ORDER

Entitlement to payment of attorney fees from benefits due the 
service member is denied; all payments due the service member 
should be paid, withholding no amount for attorney fees.



	                        
____________________________________________
	DEMETRIOS G. ORFANOUDIS
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


